  Case 19-00138-elf      Doc 52-2 Filed 12/14/20 Entered 12/15/20 13:32:58              Desc
                              Proposed Order Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                              Case No.: 17-14457-ELF

 CALNSHIRE ESTATES, LLC,                             Chapter 7

                                  Debtor.


 BONNIE B. FINKEL, ESQUIRE, in her capacity
 as Chapter 7 Trustee for Calnshire Estates, LLC,
                                                     Adv. No.: 19-00138-ELF
                                 Plaintiff,

                           v.

 PRUDENTIAL SAVINGS BANK,

                                 Defendant.

 In re:                                              Case No.: 17-14458-ELF

 STEEPLE RUN, L.P.,                                  Chapter 7

                                   Debtor.


 BONNIE B. FINKEL, ESQUIRE, in her
 capacityas Chapter 7 Trustee of Steeple Run, LP,
                                                     Adv. No. 19-00139-ELF
                                  Plaintiff,

                           v.

 PRUDENTIAL SAVINGS BANK,

                                 Defendant.


                    ORDER APPROVING SETTLEMENT AGREEMENT
                             WITH PRUDENTIAL BANK

          Upon the motion (the “Motion”) of Bonnie B. Finkel, as Chapter 7 Trustee of the

bankruptcy estates of Calnshire Estates, LLC (“Calnshire”) and Steeple Run, L.P. (“Steeple,” and
  Case 19-00138-elf       Doc 52-2 Filed 12/14/20 Entered 12/15/20 13:32:58                 Desc
                               Proposed Order Page 2 of 3



together with Calnshire, the “Debtors”) in the above-captioned chapter 7 cases, for the entry of an

order, pursuant to section 105(a) of the Bankruptcy Code and rule 9019 of the Bankruptcy Rules

approving the Settlement Agreement between the Trustee, individually, and on behalf of the

Bankruptcy Estates of Calnshire and Steeple, and Prudential (the “Parties”); and it appearing that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their respective

creditors, and other parties in interest; and it appearing that this Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2); and it appearing that venue of these proceedings and

the Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the

Motion and the opportunity for a hearing on the Motion was appropriate under the particular

circumstances and no other or further notice need be given; upon the record herein, after due

deliberation thereon, good and sufficient cause exists for the granting of the relief as set forth

herein.

           IT IS HEREBY ORDERED THAT:

           1.   The Motion is GRANTED in its entirety;

           2.   The Parties are authorized to enter into and take all actions necessary to carry out

the terms of the Settlement Agreement;

           3.   The Settlement Agreement is fair, reasonable, and entered into in good faith by the

Parties;

           4.   The Settlement Agreement between the Parties is approved and shall become

effective automatically and without further notice.

           5.   Notwithstanding Bankruptcy Rule 4001(a)(3), this Order shall be immediately

effective upon entry.
  Case 19-00138-elf       Doc 52-2 Filed 12/14/20 Entered 12/15/20 13:32:58                   Desc
                               Proposed Order Page 3 of 3



         6.    This Court shall retain jurisdiction with respect to all matters arising from or related

to the enforcement, interpretation, and implementation of this Order and the Stipulation.



                                                      BY THE COURT:



Dated:                                                ___________________________________
                                                      Honorable Eric L. Frank
                                                      United States Bankruptcy Judge
